Citation Nr: 1128396	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a left foot disorder with degenerative joint disease, hallux valgus deformity, post-operative bunion of great toe, and hammer toes, rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right foot disorder with degenerative joint disease, hallux valgus, and hammer toes, rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left foot disorder with degenerative joint disease, hallux valgus, post-operative bunion of great toe, and hammer toes has not more nearly approximated moderately severe disability of the foot.

2.  Throughout the rating period on appeal, the Veteran's right foot disorder with degenerative joint disease, hallux valgus, and hammer toes has not more nearly approximated moderately severe disability of the foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left foot disorder with degenerative joint disease, hallux valgus deformity, post-operative bunion of great toe, and hammer toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for a rating in excess of 10 percent for a right foot disorder with degenerative joint disease, hallux valgus, and hammer toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

In the remand portion of the June 2010 decision, the Board instructed that the RO afford the Veteran a VA examination to determine the overall impairment for either foot as a result of his service-connected disabilities.  The Veteran underwent an examination in February 2011 and the examiner provided the requested opinion with supporting rationale.  The examination is deemed to be adequate and substantial compliance is found as to the remand directives.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking increased ratings for his left and right foot disorders.  He filed the present claim in November 2006.

Throughout the rating period on appeal, the Veteran's foot disabilities have been evaluated as 10 percent each under Diagnostic Code 5299-5284, and are thus evaluated by analogy under Diagnostic Code 5284 for other foot injuries.  See 38 C.F.R. §§ 4.20, 4.27 (2010).

Under Diagnostic Code 5284, a 10 percent rating is assignable for moderate disability, a 20 percent rating is assignable for moderately severe disability, and a 30 percent rating is assignable for severe disability.  A 40 percent rating is assignable for actual loss of use of the foot.

The terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. §§ 4.2, 4.6 (2010).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's foot disorders.  

An August 2007 VA examination report reflects a history of a bunion (hallux valgus) and hammer toes of the right foot, and a bunionectomy of the left foot.  The Veteran complained of pain, stiffness, fatigability, weakness, and lack of endurance at the bunion site, but denied flare-ups of foot joint disease.  He used orthotic inserts in his shoes bilaterally for hallux valgus, with good efficacy.  

On examination of the feet, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, or any other manifestation.  There was no evidence of abnormal weight bearing.  There was no claw foot but there were hammer toes of toes two to five, bilaterally.  There was hallux valgus, bilaterally, with the left metatarsophalangeal (MTP) joint angulated to 30 degrees and the right MTP joint angulated to 35 degrees with no significant stiffness in either joint.  There was no skin or vascular abnormality, no evidence of malunion or nonunion of the tarsal or metatarsal bones, no evidence of flatfoot, and no muscle atrophy.  The Veteran's gait was normal.  The diagnosis was hallux valgus and mild hammer toe deformity of toes two to five, bilaterally.  The examiner commented that the foot disabilities have had significant effects on the Veteran's occupation, as his walking was limited.  However, the service-connected foot disabilities did not require the Veteran to take time off from work.  

A February 2011 VA examination report reflects that the Veteran had been using arch supports and a homemade support pad for a bone spur of the left heel.  He complained of pain, swelling, heat, redness, weakness, lack of endurance, and a slight rubbing of the middle joint of the first and second toes against the top of the shoe, worse on the right.  He denied stiffness and fatigability.  He reported at least weekly flare-ups of foot joint disease that last less than one day, during which he could still get around but with pain.  On such occasions he had to move slowly and cautiously.  In general, he could stand for up to one hour and walk more than 1/4 mile but less than 1 mile.  He reporting using shoe inserts for flatfeet and a cane for left-sided weakness in the ankle, with good efficacy.  

On examination of the left foot, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, or any other manifestation.  There was evidence of abnormal weight bearing indicated by an unusual shoe wear pattern.  Examination on the right foot revealed no objective evidence of painful motion, tenderness, instability, weakness, or any other manifestation.  There was evidence of swelling in the lateral ankle and abnormal weight bearing indicated by callosities and unusual shoe wear.  There were hammer toes of toes two to five, bilaterally, but no claw foot.  There was hallux valgus, bilaterally, with the left MTP joint angulated to 10 degrees and the right angulated to 15 degrees, but no stiffness in either joint.  There was a bunion on the right foot.  The skin was red at both first MTP joints and on the dorsum of the right second proximal interphalangeal (PIP) joint, and there was a callus on the right first MTP joint.  All toenails were dystrophic.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, flatfoot, or muscle atrophy.  There was decreased sensation to pinprick and soft touch throughout the foot and ankle, bilaterally.  The Veteran did not respond when pressure was applied along the plantar fascia, Achilles, or heel of the left foot.  The Veteran's gait was normal.  The diagnosis was of bilateral mild hallux valgus, mild hammer toes two to five, degenerative joint disease by history though not seen on x-rays, and right calcaneal spur, status post left bunionectomy.  

The examiner commented that the foot disabilities have significant effects on the Veteran's occupation, as he had difficulty negotiating steps.  The Veteran reported working fulltime in administration and losing less than one week of work in the last year due to foot pain mostly for appointments.  The examiner noted that the overall impairment related to the bilateral hallux valgus was mild as there was mild angulation of the great toe bilaterally and no pain or callus in the area.  The overall impairment related to the bilateral hammer toes was moderate as there was mild pressure on the right second PIP joint and complaints of pain across the MTP joints in toes two to five but no claw foot.  The overall impairment related to the bilateral degenerative joint disease was mild as there was no objective evidence of degenerative joint disease, swelling, redness, or heat, except for redness at the first MTP joints and mild swelling of the right lateral ankle.  The overall impairment related to the left postoperative bunionectomy was mild as there were no complaints of pain in the first MTP joint or with the residual scar and only mild angulation.  The examiner opined that the right calcaneal spur was not caused by the service-connected foot conditions as heel spurs are associated with plantar fasciitis, not any of the Veteran's service-connected conditions.  

The examiner then stated that the sum total of impairment due to the combination of the Veteran's service-connected foot conditions was mild to moderate, as no individual problem was severe and the Veteran has been able to work and do some level of most activities with the exception of exercise or sports.  Moreover, it appeared that most of the pain and impairment was related to the nonservice-connected right heel calcaneal spur.

Initially, the Board acknowledges that the Veteran's claims file was not made available to the February 2011 VA examiner.  However, a review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10 ,064 (1996).  In this case, the Board finds that resort to the claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  In this regard, the Veteran's account as related to the examiner essentially reflected the evidence of record at that time.  Additionally, resort to the claims file was not necessary for the examiner to provide findings as to the current symptoms of the Veteran's service-connected foot disabilities.

Given the above, especially the February 2011 VA examiner's statement that the sum total of impairment due to the combination of the Veteran's service-connected foot conditions was mild to moderate, the Board finds that, throughout the rating period on appeal, the Veteran's left and right foot disorders have not more nearly approximated moderately severe disability of the foot.  Thus, higher ratings are not warranted under Diagnostic Code 5284.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Indeed, although the Veteran reported using shoe inserts for flatfeet, without objective evidence of flatfoot in either foot, an increased rating under Diagnostic Code 5276 is not justified.  
Regarding Diagnostic Code 5277, for weak foot, the highest available evaluation is 10 percent.  Furthermore, without objective evidence of atrophy of the musculature, disturbed circulation, or weakness of both feet (other than of the right ankle), assignment of a separate compensable rating under Diagnostic Code 5277 is not warranted.  Without objective evidence of claw foot or anterior metatarsalgia (Morton's disease), rating is not warranted under Diagnostic Code 5278 or 5279.  Moreover, although the Veteran has bilateral hallux valgus, it has been well treated by orthotic shoe inserts and was described as mild by the February 2011 examiner.  Thus, without evidence that the hallux valgus is comparable to amputation of the great toe or resection of the metatarsal head in either foot, Diagnostic Code 5280 cannot serve as a basis for a separate compensable evaluation here (that code section affords a maximum 10 percent benefit, so a higher evaluation is also not possible).

Similarly, Diagnostic Code 5282 has a maximum award of 10 percent and, 
although the Veteran has hammer toes of toes two to five bilaterally, he does not have the requisite involvement of all toes to warrant a separate compensable rating for either foot under Diagnostic Code 5282.  Lastly, as both examiners stated that there is no evidence of malunion or nonunion of the tarsal or metatarsal bones, a separate compensable rating is not warranted under Diagnostic Code 5283.

Regarding the calcaneal spur, the February 2011 examiner opined that it is not caused by the service-connected foot conditions, as heel spurs are associated with plantar fasciitis, not any of the disorders for which the Veteran is service-connected.  Thus, the manifestations of the calcaneal spur have not been considered in the evaluation of the Veteran's service-connected foot disabilities.  See 38 C.F.R. § 4.14 (2010).

In sum, there is no support for higher, or separate, ratings here.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected foot disorders, to wit moderately severe disability of the foot, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

An evaluation in excess of 10 percent for a left foot disorder with degenerative joint disease, hallux valgus, post-operative bunion of great toe, and hammer toes is denied.

An evaluation in excess of 10 percent for a right foot disorder with degenerative joint disease, hallux valgus, and hammer toes is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


